United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Belvidere, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-102
Issued: February 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2014 appellant filed a timely appeal from a June 11, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a lung condition in the
performance of her federal employment duties.
FACTUAL HISTORY
On February 18, 2014 appellant, then a 48-year-old letter carrier, filed an occupational
disease claim alleging an aggravation of her pulmonary conditions as a result of her letter carrier
duties. She specifically attributed the aggravation of pulmonary conditions to exposure to heat
and cold while working outdoors eight hours a day. Appellant first noticed the condition and
1

5 U.S.C. § 8101 et seq.

realized that it was caused or aggravated by her employment on April 1, 2010. She was last
exposed to conditions alleged to have caused or contributed to her medical condition on
December 31, 2013.
In an undated supplemental statement, appellant explained that she delivered mail in
extreme cold and hot weather conditions. During the winter months, she was outside for over
eight hours delivering the mail. In extremely cold weather, appellant wore a mask but stated it
was hard to keep her inhaler from freezing. In the summer months, she tended to use her inhaler
more than twice a day because of exposure to flowers, cut grass, and bees/wasps. Appellant
alleged that the cold and hot weather exposure made it hard for her to breathe. She developed
pneumonia in January 2010, but did not know that she had it. Appellant believed it was just a
bad cough from working outside. After undergoing some testing, she discovered that she had
pneumonia along with lung scarring and problems. Appellant used the inhaler to control her
asthma. She denied smoking or ever having any pulmonary conditions prior to working as a
letter carrier.
Appellant submitted medical evidence.2
In a January 16, 2010 report, Dr. Shobha S. Iyengar, a Board-certified internist, noted that
appellant had hoarseness of voice for the last five to seven days and was feeling depressed as her
job had changed from working inside the post office to a city mail carrier. A diagnosis of acute
rhinolarysitus and depression was provided. In a February 10, 2010 report, Dr. Iyengar noted a
history of appellant’s cough and runny nose when exposed to cold for a few weeks, that she is a
nonsmoking mail carrier, and that she gets shortness of breath when walking. He diagnosed
cough when exposed to cold weather, shortness of breath when exposed to cold weather, and
chronic allergic rhinitis was provided. In a March 1, 2010 report, Dr. Iyengar diagnosed
exacerbation of reactive airway disease and heart burn. In a March 25, 2010 report, he
diagnosed positive mycoplasma antibodies and referred appellant to a pulmonologist.
In an April 1, 2010 report, Dr. Fredric C. Kullberg, a Board-certified internist, noted
appellant was a lifelong nonsmoker seen for evaluation of persistent paroxysmal cough that
developed in December 2009 which she attributed to the time she changed her occupational
duties from inside postal clerk to outside letter carrier. He reported that her symptoms persisted
throughout the winter. Appellant had no previous history of asthma although she developed
seasonal allergies and a runny nose and itchy eyes approximately four years ago for the first
time. Dr. Kullberg diagnosed parosysmal cough, probably multifactorial, including a major
component from acute and chronic rhinitis with postnasal drip syndrome, but likely also related
to underlying infiltrative process in the lungs of unknown age with a positive mycoplasma
antibody lite and also likely atypical pneumonia due to mycoplasma. An impression of cystic
infiltrate changes in the upper lobe was provided.

2

The evidence included diagnostic studies and laboratory reports from March 9, April 1, June 10 and 19, July 8,
and June 22, 2010, January 4, 2014; March 4, 23, and 24, and June 10, 2010, July 9, 2012 chest x-ray reports,
March 2003 and March 30, 2010, May 5, 2010, July 9, 2012, and January 7, 2013 computerized tomography (CT)
chest report, May 2005 and December 10, 2010 June 2, 2011 chest CTs; a June 11, 2010 surgical pathology report;
May 25 and December 15, 2010, January 5 and July 12, 2012, February 26, 2013 and January 31, 2014 progress
notes from an unidentified provider; and an undated medication information note.

2

On June 10, 2010 Dr. Kullberg performed a flexible fiberoptic bronchoscopy with
transbronchial biopsy and bronchoalveolar lavage which did not provide a specific diagnosis. In
a December 15, 2010 report, he stated that the source of appellant’s interstitial lung disease
remained obscure and he believed eosinophilic granuloma was still a consideration along with
possible “burnt out” sarcoidosis or previous hypersensitivity pneumonitis.
In a January 5, 2012 report, Dr. Kullberg noted that appellant reported her breathing had
done well recently and she had little trouble over the summer with the hot weather. Appellant
still had some cough and postnasal drainage but this was better as well. Examination and
diagnostic findings were provided. Dr. Kullberg noted the differential considerations would
include Langerhan cell histiocytosis, old sarcoidosis, connective tissue disease or previously
hypersensitivity pneumonitis.
Dr. Kullberg reported on July 12, 2012 that appellant had been having considerable
difficulty doing her mail route with the very hot weather. He noted that she had gained almost
20 pounds in weight since January which was probably contributing to her difficulty.
Examination findings were noted as well as suggestions to help appellant lose weight.
In a February 11, 2014 report, Dr. Kullberg indicated that he had been treating appellant
for significant pulmonary problems since April 2010. Appellant suffered from reactive airways
disease/asthma which was well controlled along with an extensive type of interstitial lung
disease in her upper lung zones with interlobular and interlobar septal thickening and some
honeycomb formation which had not progressed radiographically but was quite extensive since
2010 and could represent one of several idiopathic pulmonary conditions including eosinophilic
granuloma, sarcoidosis, or hypersensitivity pneumonitis. Dr. Kullberg opined that appellant was
very sensitive to hot or cold ambient weather conditions, and either extreme could cause severe
exertional dyspnea. This could be a significant determent in her work as a postal letter carrier.
In a letter dated March 19, 2014, OWCP advised appellant that the evidence of record
was insufficient to establish that her pulmonary conditions were causally related to her work as a
mail carrier. Appellant was afforded 30 days to submit a response to OWCP’s questions
regarding the factual aspects of the claim and to submit medical reports from an attending
physician, which included an explanation of how her work activities caused, or aggravated her
medical conditions.
In a March 27, 2014 report, Dr. Kullberg advised that he had been following appellant
since May 2010 when she was seen in pulmonary consultation regarding severe paroxysmal
cough. He noted her medical course and stated that the exact nature of the bilateral upper lobe
infiltrates had not been clearly defined. The transbronchial biopsy did not show specific
pathology. However, the evidence suggested sarcoidosis or Langerhans cells histiocytosis.
Dr. Kullberg noted that appellant had declined to undergo a surgical lung biopsy, but that there
may not have been great therapeutic value in this approach. Appellant had been treated for
suspected reactive airways with significant improvement in cough and wheeze, although she
remained very sensitive to the effects of cold air, which produced cough, marked shortness of
breath, and some wheezing. She improved dramatically when she was off of work for a month.
Dr. Kullberg noted that appellant’s clinical course had been one of improved exertional
dyspnea using prescribed medicine and inhaler. He opined that she suffered from reactive
3

airways/asthma, although spirometry had not shown clear-cut obstructive impairment. Appellant
suffered extensive unexplained upper lobe fibrotic change, which had not progressed in four
years, and may be due to Langerhans cell history of cytosis, hypersensitivy pneumonitis, or
sarcoidosis. Dr. Kullberg opined that appellant’s condition was not caused by her employment,
but rather from environmental factors.
In a decision dated June 11, 2014, OWCP denied the claim on the grounds that fact of
injury had not been met because appellant had failed to respond to the March 19, 2014
development questionnaire. It further found that the medical evidence did not establish a
diagnosed medical condition causally related to the work injury or event.
LEGAL PRECEDENT
An employee who claims benefits under FECA has the burden of establishing the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish fact of injury in an occupational disease claim, an employee must submit:
(1) a factual statement identifying employment factors alleged to have caused or contributed to
the presence or occurrence of the disease or condition; (2) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6 An
injury does not have to be confirmed by eyewitnesses in order to establish the fact that an
employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.7 An employee has not met his or her burden of proof establishing
the occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
3

C.S., Docket No. 08-1585 (issued March 3, 2009).

4

S.P., 59 ECAB 184 (2007).

5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

7

Gene A. McCracken, Docket No. 93-2227 (issued March 9, 1995); Joseph H. Surgener, 42 ECAB 541,
547 (1991).

4

doubt on an employee’s statement in determining whether a prima facie case has been
established.8
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9 Causal
relationship is a medical issue and the medical evidence generally required to establish causal
relationship is rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11
ANALYSIS
Appellant alleged her pulmonary conditions were aggravated due to her work duties as a
mail carrier requiring her to be exposed to heat and cold, eight hours a day. OWCP denied her
claim, finding insufficient factual and medical evidence to establish that she sustained a medical
condition as a result of those employment duties. The Board finds that appellant’s duties as a
letter carrier did expose her to hot and cold weather while delivering mail but she has failed to
establish these employment factors caused or aggravated her diagnosed pulmonary conditions.
In reports dated January to March 2010, Dr. Iyengar diagnosed cough, shortness of
breath, chronic allergic rhinitis, and exacerbation of reactive airways disease. Cough and
shortness of breath is generally a description of a symptom, not a firm medical diagnosis.12
While Dr. Iyengar diagnosed medical conditions of chronic allergic rhinitis and exacerbation of
reactive airways disease during exposure to cold weather, his medical reports are not supported
by medical rationale to explain the nature of the relationship between the diagnosed condition
and the employment factors identified in this case, namely how hot and cold temperature
exposure resulted in the diagnosed condition.13
Dr. Kullberg noted appellant’s symptoms, his examination findings, and results of
objective testing. However, he could not relate the cause of her persistent parosysmal cough or
limited upper lobe interstitial lung disease to appellant’s federal duties. Rather, Dr. Kullberg
stated the source of her interstitial lung disease remained obscure. He indicated that her
interstitial lung disease may be caused by eosinophilic granuloma, sarcoidosis, or
hypersensitivity pneumonitis. While Dr. Kullberg stated that appellant’s exposure to hot or cold
ambient weather conditions could cause severe exertional dyspnea, which could be a significant
8

Betty J. Smith, 54 ECAB 174 (2002).

9

J.Z., 58 ECAB 529 (2007).

10

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

See E.B., Docket No. 13-1705 (issued January 8, 2014).

13

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

determent in her letter carrier work, failed to provide a rationalized opinion explaining the causal
relationship between appellant’s interstitial lung disease and employment.14
The remainder of the medical evidence, including reports of diagnostic testing and
studies, are insufficient to establish the claim as they fail to provide an opinion on the causal
relationship.
On appeal, appellant contends she did not have any health issues before she became a city
letter carrier. However, the medical evidence of record is insufficient to establish a causal
relationship between her diagnosed medical conditions and the duties of her federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a lung condition in the performance of her federal employment duties.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

6

